Title: Edward Coles to James Madison, 16 January 1831
From: Coles, Edward
To: Madison, James


                        
                            
                                My dear Sir:
                            
                            
                                
                                    Philadelphia
                                
                                 Jany. 16. 1831.
                            
                        
                        
                        Your letter of the 8th of Nov: was recd. in due time, and should have been sooner answered, but for my
                            absence from this place, and the expectation, which has been deferred from time to time, of finding the volumes of
                            Franklins works which you requested me to procure. I enquired at the principal Book stores in the City, and of the persons
                            I thought most likely to possess information, without be able to succeed. Whole sets were to be had on very reasonable
                            terms, but the odd volumes you wanted were not to be found. Mr. Vaughan told me he knew of two persons who either had them
                            or would probably know where they could be procured, and told me he would make the necessary enquiries; but as one of the
                            persons was out of town, and the other too much indisposed to make the necessary search, it was not until last night that
                            the good old gentleman told me that he had been disappointed in both instances. He says however there is still another
                            person who may probably have them--if they can be found I will procure & transmit them to you.
                        About the middle of Nov: I went to Newyork, where I remained only a few days, when I was seized with a most
                            violent cold, which fell on my chest & throat, attended with fever, which confined me to the house for 10 or 12
                            days, & from which I did not entirely recover for several weeks. Though my health, since I recovered from the
                            effects of cold, has been remarkably good, the winter had so completely set in before I was in a situation to travel, that
                            I decided not to cross the mountains until the spring. I remained in Newyork, where my acquaintance has now become very
                            extensive—visiting in about 130 families—and enjoyed myself very much, the City having been unusually gay—until a few
                            days since when I came on here, where I propose to remain a month or six weeks, and then make a visit to my Brother
                            & his wife in Baltimore, by which time I presume she will have recovered from her confinement, which is now daily expected.
                        When I reached N. Y. Mr. Monroe was very thin & feeble, and appeared to be in bad health, which
                            however I am happy to say gradually became better, and before I left it he had regained in a considerable degree his flesh
                            & strength. Mrs. Hay is with him, & has become very fleshy.
                        Mr. & Mrs. Gallatin are not only enjoying excellent health, but are retaining their looks in a
                            wonderful manner. Time seems to be making but little change in their appearance. Their daughter you know has married a Mr.
                            Stevens, a merchant of N. Y., and is living at his Fathers. Their two sons are living with them—one is married—the other
                            is still single.
                        We have had for near two days past one of the most violent snow storms I ever witnessed. The snow has drifted
                            in such a way & is so deep as to make it almost impossible to get from one house to another. Great fears are
                            entertained for the shipping which may be on the coast, and I am particularly concerned about M: & Made. Murat,
                            who were to have sailed for England from N. Y. on the 12th. or 13th—I had an opportunity of becoming very well acquainted
                            with her in N. Y., and admired her much. Their wish is to go to France, but it is thought they will not be allowed.
                        I tender to you & Mrs. M. my affectionate regards—
                        
                        
                            
                                Edward Coles
                            
                        
                    